DETAILED ACTION
The Amendment filed June 3, 2021 has been entered. Claim 1 has been amended. Claims 10-19 have been withdrawn as of April 28, 2020. Currently, claims 1, 3-5, and 7-20 are pending in the present application.
Examiners Note
This Corrected Notice of Allowability is sent herein due to typographical errors in the numbering of the allowed claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Jun Wei, Reg. No. 55,717 on 8/17/2021.

The application has been amended as follows:
Claims 10-19 are cancelled.

Allowable Subject Matter
Claims 1, 3-5, 7-9, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 3-5, 7-9, and 20, Larsen in view of Dekker represents the best art of record. However, Larsen in view of Dekker fails to encompass all of the limitations of currently amended independent claim 1.
Specifically, the Examiner agrees with the Applicant that Larsen in view of Dekker fails to critically teach that taken alone or in combination, the cited references do not teach or suggest at least that "the liquid in the central concave portion serves as a medium to propagate a pressure wave from the blood vessel to the at least one sensor, to relax a required alignment precision between the at least one sensor and the blood vessel" as recited in amended independent claim 1 (see Applicant Argument/Remarks Made in an Amendment, filed 6/3/2021, page 6).
Hence the best prior art or record fails to teach the invention as set forth in independent claim 1 and the examiner can find no teachings for the liquid encapsulation device as specifically claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855